Order filed September 25, 2014




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00432-CV
                                   ____________

                     LAWRENCE THOMPSON, Appellant

                                         V.

                           KERRY ALLEN, Appellee


                    On Appeal from the 61st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-10948

                                    ORDER

      This appeal is from a judgment signed December 18, 2013. The notice of
appeal was filed May 1, 2014. On September 4, 2014, we directed the Harris
County District Clerk to file a partial clerk’s record containing (1) the court’s
judgment; (2) any request for findings of fact and conclusions of law, any post-
judgment motion, and the court’s order on the motion; and (3) the notice of appeal,
in order that we might determine our jurisdiction.
      The record was filed September 18, 2014. The record does not contain any
post-judgment motion that would operate to extend the appellate timetable.
Accordingly, appellant’s notice of appeal was due thirty days after the judgment
was signed, on January 17, 2014. See Tex. R. App. P. 26.1. The notice of appeal,
filed May 1, 2014, is untimely.

      The court will consider dismissal of the appeal on its own motion for want
of jurisdiction unless any party files a response on or before October 10, 2014,
showing meritorious grounds for continuing the appeal.



                                     PER CURIAM